EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Richard A. Johnson,  (Reg. No. 56,080) on November 19, 2021.
The application has been amended as follows: 
Claims 1-14 are CANCELED.

15. (New) An apparatus for dewatering sludge comprising: 
a tank having an internal space divided by a dividing wall into an intake chamber capable of being pressurized and withstanding vacuum, and an extract chamber; 
an intake pipe in fluid communication with the intake chamber with fluid flow therethrough controlled by an intake valve; 
a discharge pipe in fluid communication with the extract chamber with fluid flow therethrough controlled by a discharge valve; 
a transfer pipe providing fluid communication between the intake chamber and the extract chamber, with a first opening near the bottom of the intake chamber, and 
a second opening near the top of the extract chamber; 
a pump in fluid communication with the intake chamber and capable of selectively creating positive and negative pressure within the intake chamber; and
a screen within the extract chamber positioned between the second opening of the transfer pipe and the discharge pipe; 
wherein an end of the tank adjacent to the extract chamber comprises a door having a rim, and wherein the screen comprises a rim which presses against the rim of the door when the door is closed.

16. (New) The apparatus of claim 15 wherein the transfer pipe is oriented at an approximately 45 degree angle from a longitudinal axis of the tank.

17. (New) The apparatus of claim 16 wherein the dividing wall comprises an angled portion connected at an approximately 45 degree angle from the longitudinal axis of the tank.

18. (New) The apparatus of claim 15 wherein the transfer pipe comprises a lower portion oriented at an approximately 90 degree angle from a longitudinal axis of the tank, and an upper portion oriented approximately parallel to the longitudinal axis of the tank.

19. (New) The apparatus of claim 15 wherein the dividing wall comprises a curved wall with an opening for receiving the upper portion of the transfer pipe.

20. (New) The apparatus of claim 15 comprising a snorkel assembly attached to the second opening of the transfer pipe, the snorkel assembly comprising a valve for allowing material to exit the second opening of the transfer pipe and preventing material from entering the second opening of the transfer pipe.

21. (New) The apparatus of claim 15 wherein the screen substantially conforms to the shape of the extract chamber, and has a hole therein for receiving the transfer pipe such that the second opening of the transfer pipe is within the screen.

22. (New) The apparatus of claim 15 wherein the first opening of the transfer pipe has a funnel guiding fluid into the opening.

23. (New) The apparatus of claim 15 comprising a flexible hose connection to the pump.

24. (New) The apparatus of claim 15 comprising a flexible hose connection for one or more of the intake pipe, the transfer pipe, and the discharge pipe.

25. (New) The apparatus of claim 15 wherein the screen has pins on opposed sides thereof capable of being received in pin receivers on the inside of the extract chamber.

26. (New) The apparatus of claim 15 wherein the tank is mounted on a truck bed.

27. (New) The apparatus of claim 26 wherein the tank is movably mounted on said truck bed such that the tank may be inclined relative to the truck bed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, an apparatus for dewatering sludge comprising: a tank having an internal space divided by a dividing wall into an intake chamber capable of being pressurized and withstanding vacuum, and an extract chamber; an intake pipe in fluid communication with the intake chamber with fluid flow therethrough controlled by an intake valve; a discharge pipe in fluid communication with the extract chamber with fluid flow therethrough controlled by a discharge valve; a transfer pipe providing fluid communication between the intake chamber and the extract chamber, with a first opening near the bottom of the intake chamber, and a second opening near the top of the extract chamber; a pump in fluid communication with the intake chamber and capable of selectively creating positive and negative pressure within the intake chamber; and a screen within the extract chamber positioned between the second opening of the transfer pipe and the discharge pipe; and a door having a rim, and a screen rim which presses against the rim of the door when the door is closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776